Jenks, P. J.:
The appellant contends that it paid the money in controversy to the county treasurer by mistake on the supposition that it was required to discharge a mechanic’s lien. The contention of one of the respondents is that in any event such payment in effect was an equitable assignment of certain moneys due to them perforce of an order upon the appellant by debtors of the said respondent. I think that the appellant cannot resort to proceedings by motion, but is relegated to his action. (Lewis v. Cockrell, 31 I11. App. 476.) The county treasurer is not an officer of this court. Indeed it appears from this record that the said respondents have begun an action to determine the rights of the respective parties to this money. I advise that the order of the Special Term be affirmed, with ten dollars costs and disbursements. Burr, Thomas, Stapleton and Putnam, JJ., concurred. Order affirmed, with ten dollars costs and disbursements.